Citation Nr: 0507785	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for an anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969, with subsequent service with the Arkansas 
National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2002 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before an Acting 
Veterans Law Judge in June 2004.  


FINDINGS OF FACT

1.	Service connection for an anxiety disorder was last denied 
by the RO in a October 1999 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.	Since the October 1999 decision denying service connection 
for an anxiety disorder, the additional evidence, not 
previously considered, is cumulative and is not so 
significant that it raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The October 1999 rating decision is final.  The additional 
evidence submitted subsequent to the October 1999 decision of 
the RO, which denied service connection for an anxiety 
disorder, is not new and material; thus, the claim for 
service connection for this disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002) eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the veteran of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in October 2002 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the veteran was expected to provide.  In 
addition, the RO asked the veteran to submit information 
regarding any new and material evidence that he believes 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  VA outpatient 
treatment records have been obtained, as well as Social 
Security Records.  The veteran presented sworn testimony in 
support of his claim during a June 2004 hearing on appeal.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for an anxiety disorder was previously 
denied by the RO in May 1982 and October 1999 rating 
decisions.  Service connection was also denied by the RO in 
an October 2001 rating decision, but that determination was 
superseded as a result of the VCAA by the December 2002 
decision appealed by the veteran.   The veteran did not 
appeal the 1982 or 1999 decisions.  In such cases, it must 
first be determined whether or not new and material evidence 
has been submitted since the most recent decision such that 
the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown 9 Vet. App. 273 (1996).  

Evidence of record at the time of the October 1999 rating 
decision included the service medical records from the 
veteran's period of active duty, which showed no complaint or 
manifestation of an anxiety disorder.  The earliest 
manifestation of record of anxiety dates from a report of a 
private physician in October 1973.  Anxiety is also shown in 
the report of a VA examination dated in January 1976.  Also 
of record are reports of treatment that the veteran received 
in connection with his service in a National Guard unit 
between 1979 and 1981, which include an evaluation for 
emotional problems that the veteran was having at that time.  
The veteran's discharge from the National Guard was 
recommended.  A psychiatric evaluation conducted by VA in May 
1985 showed a diagnosis of mixed personality disorder, with 
passive-aggressive and dependent features, and VA outpatient 
treatment records show that the veteran was afforded therapy 
at the mental hygiene clinic in 1996.  

Evidence received in connection with the veteran's 
application to reopen his claim includes additional VA 
outpatient treatment records, dated in 2001 and 2002.  In 
September 2002, the assessment was neurotic depression.  Also 
submitted were duplicate reports of treatment, including a 
July 1979 outpatient psychiatric evaluation that shows a 
diagnosis of paranoid schizophrenia, and testimony given by 
the veteran at a hearing conducted at the RO in June 2004.  
Records, including medical treatment reports which had been 
considered in the 1999 decision, were received from the 
Social Security Administration.

The veteran submitted his application to reopen his claim in 
September 2001.  In August 2001, new regulations regarding 
new and material evidence became effective.  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The evidence submitted by the veteran consists primarily of 
records of treatment many years after service that do not 
indicate in any way that the condition is service connected.  
Such evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  
Regarding the veteran's testimony at a hearing on appeal in 
June 2004, it is noted that, while he gave sworn testimony to 
the effect that he believes that there is a relationship 
between service and his anxiety disorder, it is noted that he 
is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Such testimony in and of itself is not sufficient to reopen a 
previously denied claim for service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).

Under these circumstances, as new and material evidence has 
not been submitted, therefore, the application to reopen a 
claim for service connection for an anxiety disorder must be 
denied.  


ORDER

An application to reopen a claim for service connection for 
an anxiety disorder is denied.  



	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


